In the
 United States Court of Appeals
                 For the Seventh Circuit
                         ____________

Nos. 01-2797 and 01-3631
J. ROBERT TIERNEY, et al.,
                                              Plaintiffs-Appellants,
                                 v.

CHET W. VAHLE and DEBBIE OLSON,
                                             Defendants-Appellees.
                         ____________
            Appeals from the United States District Court
                 for the Central District of Illinois.
               No. 99 C 3149—Jeanne E. Scott, Judge.
                         ____________
     ARGUED APRIL 18, 2002—DECIDED SEPTEMBER 18, 2002
                         ____________


  Before FLAUM, Chief Judge, and HARLINGTON WOOD, JR.,
and POSNER, Circuit Judges.
  POSNER, Circuit Judge. The Tierneys and two of their four
children brought this wide-ranging civil-rights suit (42
U.S.C. § 1983) against 19 individuals and two institu-
tions—the public school district of Quincy, Illinois, and
a private swimming club in Quincy—charging retaliation
and conspiracy to retaliate against the family for the exer-
cise by Mr. and Mrs. Tierney of their right of free speech.
The district court granted motions by the defendants
Debbie and Doug Olson and Chet Vahle to dismiss the
complaint against them for failure to state a claim and
2                                     Nos. 01-2797, 01-3631

also ordered the plaintiffs to pay some $2,400 to Debbie
Olson to reimburse her for the attorneys’ fees that she in-
curred in defending against what the judge ruled was a
frivolous claim. The judge made the dismissals and the
sanction order final judgments under Fed. R. Civ. P. 54(b),
enabling an immediate appeal by the plaintiffs. They chal-
lenge the dismissal of Vahle as a defendant (but not the
dismissal of the Olsons) and the award of attorneys’ fees.
   The complaint alleges the following facts. Defendant
Richard Powers, an employee of the swimming club (to
which the Tierneys belonged), was also the head coach of
the Quincy High School swim team and used the swim-
ming club’s pool for team training. Powers kissed one of
the girls on the team, “appeared at a gathering of the
swim team at a swimmer’s home and required the girls to
lay [sic] on a pool table in the basement of the home in or-
der to receive . . . so-called ‘massages’ ” and in the course
of this “placed his hands on the legs and thighs of Plain-
tiff, Meryl Tierney, up to her buttocks. He further re-
quired her to unhook the straps of her bra in order to al-
low him to place his hands on her bare back.” The com-
plaint alleges that he did similar things to other girls at
the party. (We emphasize that these are just allegations;
they may for all we know be false.) Mr. and Mrs. Tierney
complained to the school district. An assistant superin-
tendent, defendant Schildt, interviewed the girls and pre-
pared a confidential report on the incident. He showed
the report to the school district’s lawyer, defendant Gor-
man, who in turn showed it to defendant Vahle, a juvenile-
court judge; in addition the members of the board of the
swimming club, who are also defendants, were told about
the report.
  Judge Vahle wrote a letter—the centerpiece of the
Tierneys’ case—on judicial stationery to the high school
Nos. 01-2797, 01-3631                                     3

athletic director, which is to say Coach Powers’s immedi-
ate superior. The letter reads as follows:
     I write to offer my views on the current status of the
   Quincy High Swim Team and its coach, Rick Powers.
   My daughter, Kristen, has been co-captain of the QHS
   swim team for two years, and will swim on that team
   again next school year. She currently trains with Coach
   Powers at Sheridan Swim Club, as do my younger
   children, Mark, age 13, and Kari, age 12. My oldest
   son, Mike, swam on the QHS Swim Team and for the
   last two years has swum on the intercollegiate team
   at the U.S. Military Academy at West Point. This letter
   is written from a partly personal, partly professional
   viewpoint.
      As someone who has made the welfare of children
   and families the primary focus of his professional life,
   I pay close attention to the extracurricular opportu-
   nities available to the young people in our community.
   I suppose I would not be a normal parent if I did not
   pay particular attention to the extracurricular activ-
   ities in which my own children are involved; I suspect
   that my parental scrutiny is sometimes prompted by
   a healthy skepticism earned through over twenty years
   in the justice system. I also find myself asking a lot of
   questions of my children about the activities in which
   they engage and about the people with whom they
   come in contact, especially the adult supervisors. Pa-
   rental interest and caution is a healthy thing which
   can benefit children. My wife and I want our children
   to be involved with beneficial and safe activities. I
   want the same for the other children in the community.
     My four children have been involved in serious,
   competitive swimming for over twelve years. We
   have come in contact with a succession of coaches at
4                                     Nos. 01-2797, 01-3631

    Sheridan and at Quincy High, ranging in ability from
    totally incompetent to superior, ranging in attitude from
    disinterested to totally dedicated, with commensurate
    impact on the quality of the program and the oppor-
    tunity for the kids. The current Quincy High swim
    coach is the best so far, affording swimmers knowl-
    edgeable, professional coaching. His program is con-
    sistent with my knowledge of effective coaching and
    competitive swimming, and I have witnessed nothing
    inconsistent with good practice in those areas. I would
    discourage anyone from attempting to change the
    program or the coach.
      The nature of competitive swimming is goal setting,
    both short and long-term, practice, performance and
    evaluation. This process makes it extremely valuable
    for personal physical, emotional and mental develop-
    ment, and is why I believe it serves my children’s
    interests and is valuable to the community. The key
    to a swim program’s success, however, lies almost to-
    tally in the ability and attitude of the coach to knowl-
    edgeably train, educate, inspire and supervise the
    swimmers. I have spent a fair amount of time talk-
    ing with Coach Powers about the aspects of my chil-
    dren training with him, and I am satisfied that my
    children are in good hands with him and will receive
    the real benefits that a quality swim program offers.
       Frankly, this letter is written with knowledge on
    my part that a certain misguided individual has been
    making rumors and innuendos about the Coach and
    his program. I will not honor that individual’s baf-
    fling efforts with a description or a response because
    I believe they fall in the same class of paranoid mis-
    representations and falsehoods about the swim team
    program that the same individual communicated to
    my wife and me in years past.
Nos. 01-2797, 01-3631                                          5

      Thanks for the opportunity to voice an opinion; feel
    free to contact me if you have any questions. My wife
    and I are hopeful that Coach Powers will be retained by
    the School Board.
  The references in the penultimate paragraph to “that
individual” and “the same individual” were, and were
understood by the recipient to be, references to Mr. Tierney.
  Because the letter was attached to the complaint, it be-
came a part of it for all purposes, Fed. R. Civ. P. 10(c);
Beanstalk Group, Inc. v. AM General Corp., 283 F.3d 856, 858
(7th Cir. 2002), and so the judge could consider it in de-
ciding the motion to dismiss without having to convert
the motion to one for summary judgment. It is possible
that he could have done so, for that matter, despite and
as it were in the teeth of Rule 12(b)—which says, as does
the less frequently invoked Rule 12(c) (motion for judg-
ment on the pleadings), that when the judge considers evi-
dence outside the pleadings he must convert the defen-
dant’s motion to dismiss under Rule 12(b)(6) to a motion
for summary judgment under Rule 56—even if the docu-
ment had merely been referred to in the complaint, pro-
vided it was a concededly authentic document central to
the plaintiff’s claim (the usual example is a contract, in a
suit for breach of contract). So at least our decisions in
Levenstein v. Salafsky, 164 F.3d 345, 347 (7th Cir. 1998); Wright
v. Associated Ins. Cos., 29 F.3d 1244, 1248 (7th Cir. 1994),
and Venture Associates v. Zenith Data Systems, 987 F.2d 429,
431 (7th Cir. 1993), say, although Berthold Types Ltd. v.
Adobe Systems Inc., 242 F.3d 772, 775 (7th Cir. 2001), leans
the other way, without, however, citing the earlier cases
or discussing the exception, which is narrow: in Wright
the plaintiff had actually quoted from the document,
while Levenstein emphasizes that it is indeed “a narrow
exception aimed at cases interpreting, for example, a con-
6                                        Nos. 01-2797, 01-3631

tract. It is not intended to grant litigants license to ignore the
distinction between motions to dismiss and motions for
summary judgment, and the defendants’ perfunctory ar-
guments for the centrality of these documents are unper-
suasive.” 164 F.3d at 347.
  The exception to Rule 12(b) that these cases carve (what-
ever its precise breadth) has been thought to follow from
Rule 10(c); the concern is that, were it not for the ex-
ception, the plaintiff could evade dismissal under Rule
12(b)(6) simply by failing to attach to his complaint a
document that proved that his claim had no merit. Pen-
sion Benefit Guaranty Corp. v. White Consolidated Industries,
Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). The cases there-
fore allow the defendant to submit the document to the
court, and the court to consider it, without need for con-
version to Rule 56. E.g., Romani v. Shearson Lehman Hutton,
929 F.2d 875, 879 n. 3 (1st Cir. 1991); Branch v. Tunnell, 14
F.3d 449, 453-54 (9th Cir. 1994); see 5 Charles A. Wright &
Arthur R. Miller, Federal Practice and Procedure § 1327, pp.
762-63 (2d ed. 1990). The White and Branch cases show that
the exception is not supported just by cases in this circuit.
At a practical level the exception doubtless reflects the pres-
sure on judges in a busy court to dispose of meritless
cases at the earlier opportunity.
  It can be further argued in support of the exception that
the purpose of requiring conversion from Rule 12(b) or
Rule 12(c) to Rule 56, if matters outside the pleadings
are considered by the court, is to make sure that each par-
ty has notice of evidence that the opposing party wants
to present in support of his claim or defense; reference in
the pleading to the evidence furnishes that notice. Cortec
Industries, Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir.
1991). Although this is not a contract case, the letter by
Judge Vahle attached to the complaint is potentially (in
Nos. 01-2797, 01-3631                                       7

fact actually, as we shall see) dispositive of the claim
of retaliation against him and so he could have submitted
it for the court’s consideration, even if the plaintiffs had
not attached it to their complaint, without the court’s be-
ing obliged to convert his motion to dismiss to a motion
for summary judgment. What would not be cricket would
be for the defendant to submit a document in support
of his Rule 12(b)(6) motion that required discovery to au-
thenticate or disambiguate; in such a case the judge would
be required to convert the defendant’s motion to a Rule 56
motion if he were minded to consider the document in
deciding whether to grant the motion. That issue does
not arise when the plaintiff by attaching the document to
his complaint incorporates and by doing so adopts it as
a part of his pleading.
   In light of this discussion, the scope of the exception
recognized in the cases we have cited is uncertain; per-
haps it is or should be limited to cases in which the suit
is on a contract or the plaintiff, if he has not attached, has
at least quoted from, the document later submitted by
the defendant. But we need not resolve the scope of the
exception in the present case because the document in
question was attached to the Tierneys’ complaint and
therefore indisputably became a part of it for all purposes.
  The letter is charged as one act of retaliation against
the Tierneys for Mr. Tierney’s complaining about Coach
Powers; another is the expulsion of the Tierneys from
the swimming club, and there are others including a
telephone call to Tierney in which an unknown male
voice “said something about swimming and then [Tierney]
heard ‘mother fucker.’ ” Tierney’s Caller ID revealed that
the call had originated from Debbie Olson’s phone. Debbie
Olson is a teacher employed by the school district; her
husband is vice-president of the “booster club,” a compo-
8                                       Nos. 01-2797, 01-3631

nent of the swimming club. A police officer investigated
the call, and Mr. Olson told the officer that he knew who
the caller was but wouldn’t tell him. When the officer
threatened to arrest him, Olson relented and said he would
tell him later in the week. This satisfied the officer, who
left, but the matter was dropped and Olson never did dis-
close the identity of the caller.
  According to the Tierneys, their complaints about Pow-
ers were never properly investigated, and he remained
the high school swimming coach throughout the period
covered by the record.
   We begin our analysis of the merits of the appeal with
the challenge of the award of attorneys’ fees to Mrs. Olson.
The plaintiffs do not claim that her husband was a mem-
ber of the conspiracy to retaliate against them. Their ar-
gument is that he aided and abetted his wife, who they
claim either was a member of the conspiracy or, even if
acting alone as it were in lending her phone to the harasser,
was acting under color of law since she was a public
employee. There is nothing to connect her to a conspiracy.
Even if the complaint alleged that the unknown male
caller had asked her permission to use her phone and
told her he wanted the permission in order to make a
harassing call to the Tierneys (which the complaint does
not allege—so far as appears, she didn’t know he was
using her phone, let alone the purpose for which he was
using it) and that she had granted him permission, that
would not state a claim of conspiracy, see, e.g., United
States v. Evans, 970 F.2d 663, 673 (10th Cir. 1992), though
it might make her an aider and abettor. A conspiracy is
an agreement, and what is the agreement in the (prob-
ably just hypothetical) case just put? Even more clearly
than in Ryan v. Mary Immaculate Queen Center, 188 F.3d
857, 860 (7th Cir. 1999), or Fries v. Helsper, 146 F.3d 452, 458
Nos. 01-2797, 01-3631                                        9

(7th Cir. 1998), no agreement is alleged. See also Young
v. Murphy, 90 F.3d 1225, 1233 n. 5 (7th Cir. 1996). The
problem is not that the plaintiffs have pleaded conspiracy
in general terms, which the civil rules permit, as we em-
phasized in Walker v. Thompson, 288 F.3d 1005, 1007 (7th
Cir. 2002). It is rather that they have accused Mrs. Olson
only of conduct that is not conspiratorial; they have in
short pleaded themselves out of court. E.g., Thomas v.
Farley, 31 F.3d 557, 558-59 (7th Cir. 1994).
  As for the argument that she was acting under state law,
there is even less to that than to the parallel claim (dis-
cussed below) against Judge Vahle. How was Mrs. Olson’s
action in letting someone use her private phone to make
a call that did not mention her, or make any use of her
public position to overawe, intimidate, or otherwise mag-
nify the effect of a private action an action taken under
color of state law, a private action that was contaminated
by the actor’s public status?
  In summary, the plaintiffs’ claim against Mrs. Olson was
frivolous and the district court was therefore within its
authority in sanctioning the Tierneys for putting her to
the expense of defending herself. Hughes v. Rowe, 449 U.S.
5, 14-15 (1980) (per curiam); Munson v. Milwaukee Board
of School Directors, 969 F.2d 266, 269-70 (7th Cir. 1992).
We add that the plaintiffs’ lawyer, Richard Steagall, is a
repeat offender, see Serritella v. Markum, 119 F.3d 506, 512-13
(7th Cir. 1997), who is courting the imposition of sanc-
tions on himself as well as on his clients. In light of his
history we have no alternative but to issue an order to
show cause why he should not be sanctioned for filing
an appeal that in part at least is frivolous.
 We move to the dismissal of the claim against Judge
Vahle. There are actually two claims against him: that he
10                                      Nos. 01-2797, 01-3631

acted under color of state law in writing the letter on court
stationery and stating in it that his motive was at least
“partly professional,” and that he conspired with the
school district, which if so makes it irrelevant whether he
himself was acting under color of state law. Adickes v. S. H.
Kress & Co., 398 U.S. 144, 152 (1970); Brokaw v. Mercer
County, 235 F.3d 1000, 1016 (7th Cir. 2000). We emphasize
because of a confusion in some of the cases that if either
claim can survive a motion to dismiss, the fact that a
letter standing alone is rather a feeble act of retaliation
would not by itself sustain the dismissal. The letter could
be thought defamatory in accusing Tierney of paranoid
misrepresentations, and defamation inflicts sufficient
harm on its victim to count as retaliation (as is implicit
in cases like Pitts v. City of Kankakee, 267 F.3d 592, 596
(7th Cir. 2001); Mattox v. City of Forest Park, 183 F.3d 515,
521-23 and n. 3 (6th Cir. 1999), and Barrett v. Harrington,
130 F.3d 246, 264 (6th Cir. 1997))—that is, to be capable of
deterring the exercise of free speech. Bart v. Telford, 677 F.2d
622, 625 (7th Cir. 1982); Mattox v. City of Forest Park, supra,
183 F.3d at 521.
  Some cases, illustrated by Gini v. Las Vegas Metropolitan
Police Department, 40 F.3d 1041, 1045 (9th Cir. 1994), hold
that because the Supreme Court held in Paul v. Davis,
424 U.S. 693, 711-12 (1976), that defamation does not de-
prive the defamed victim of liberty or property within
the meaning of the due process clauses of the Fifth and
Fourteenth Amendments, it cannot deprive the victim of
his First Amendment rights either. But that is a non sequi-
tur. See Mattox v. City of Forest Park, supra, 183 F.3d at
521 n. 3; see also Pitts v. City of Kankakee, supra, 267 F.3d
at 596; Allen v. Scribner, 812 F.2d 426, 434 n. 17 (9th Cir.
1987). The fact that reputation, the interest that the law
of defamation primarily protects, is not a form of consti-
tutional liberty or property doesn’t mean that freedom of
Nos. 01-2797, 01-3631                                          11

speech is not a constitutionally protected liberty—as of
course it is. The distinction between reputation and other
interests, some of constitutional stature, that defamation
may injure is evident in the cases that hold that although
defamation is not a constitutional tort when all it does is
injure the plaintiff’s reputation, it becomes one when it
deprives the plaintiff of his liberty of occupation, an inter-
est protected by the due process clauses as reputation it-
self is not. See, e.g., Board of Regents v. Roth, 408 U.S. 564,
573-74 (1972); Atwell v. Lisle Park District, 286 F.3d 987, 992-
93 (7th Cir. 2002); Lawson v. Sheriff of Tippecanoe County,
725 F.2d 1136, 1138-39 (7th Cir. 1984); Bone v. City of Lafay-
ette, 763 F.2d 295, 298 (7th Cir. 1985); O’Donnell v. Barry,
148 F.3d 1126, 1141 (D.C. Cir. 1998); Roley v. Pierce County
Fire Protection District No. 4, 869 F.2d 491, 495 (9th Cir. 1989).
Defamation can injure other interests besides the inter-
est (which only state law protects, not the U.S. Constitution)
in reputation.
   Apart from the stationery, there is nothing to indicate
that Judge Vahle’s letter was anything other than a per-
sonal letter of support of Coach Powers, who had given
swimming instruction to three of the judge’s kids. Obvi-
ously Judge Vahle was not acting within the scope of his
judicial office, and it is not alleged that he intended to use
his judicial powers against the Tierney family. Nevertheless,
if he was somehow using that office to magnify the im-
pact of his private action, like a policeman who uses his
uniform or his gun to intimidate a person with whom he
is having an entirely private quarrel, he would be acting
under color of state law within the meaning of the cases
that interpret this term in 42 U.S.C. § 1983. See, e.g., Pickrel
v. City of Springfield, 45 F.3d 1115, 1118-19 (7th Cir. 1995);
but cf. Barna v. City of Perth Amboy, 42 F.3d 809, 818 (3d
Cir. 1994).
12                                     Nos. 01-2797, 01-3631

   But the fact that a personal letter is written on judicial
stationery cannot reasonably be thought to show, all by
itself, that the sending of the letter was an act done un-
der color of state law. It can give coloration to other facts
indicative of an invocation of official power but no case
holds that it is enough by itself, and it would make little
sense to hold that. Compare Harris v. Harvey, 605 F.2d 330,
337 (7th Cir. 1979); Corbitt v. Andersen, 778 F.2d 1471, 1475
(10th Cir. 1985). Some judges have only their official sta-
tionery and use it for their personal as well as official cor-
respondence, and so with their phone and their e-mail. Of
course they have to be careful not to create an impres-
sion that the power of the office is somehow behind the
letter, and so it would be a mistake or worse for a judge
to use his official stationery to question a bill or ask for a
discount. But there is nothing like that here. It is ap-
parent from the content of the letter that it was written
in Vahle’s capacity as a father rather than as a judge.
No reasonable person could think himself being threat-
ened by the letter with the fell powers of the juvenile
court—threatened, for example, with Vahle’s removing
the Tierneys’ children from their custody to punish them
for their effrontery in accusing Powers of sexual impropri-
eties. The plaintiffs claim that it is a violation of Illinois
rules of judicial ethics for a judge to write a personal let-
ter on his judicial stationery, but no citation is needed for
the proposition that a violation of state law is not action-
able under section 1983.
  There isn’t even any indication that Vahle intended or
expected that his letter or its contents would ever come to
the attention of the Tierneys (it seems rather to have
been intended to shore up the standing of Powers,
whom Vahle obviously admires, with Powers’ boss, the
high school athletic director). And if it was not so intended
or expected, then this could not possibly be a case of trying
Nos. 01-2797, 01-3631                                        13

to intimidate a person by brandishing the emblems of
one’s office.
   That leaves for discussion only the charge of conspiracy
against the judge. As we have been at pains to emphasize
in recent cases, such as Walker v. Thompson, supra, there
are no heightened rules of pleading a federal case be-
sides those listed in Fed. R. Civ. P. 9, and conspiracy is not
on the list. But as we noted in regard to the claim against
Mrs. Olson, it is always possible for a pleader (usually
the plaintiff, but it needn’t be) to plead facts that show the
pleading is unfounded. The longer the complaint, the like-
lier this is, and the Tierneys’ complaint is 22 pages long
and consists of 78 paragraphs. It appears from the com-
plaint and even more clearly from the Tierneys’ brief
in this court that their claim is only that the fact that
Vahle wrote the letter after receiving Schildt’s report from
the school district’s attorney is by itself proof that he joined
the conspiracy. It is no such thing. If the report togeth-
er with his own knowledge persuaded Vahle that the
Tierneys’ accusation against the coach was unfounded
and even crazy, and Vahle was moved as a result to write
a letter in support of Powers, this sequence alone, the
only evidence of conspiracy that it appears the Tierneys
wish to present, is insufficient evidence to warrant a find-
ing of conspiracy. We repeat that a conspiracy is an agree-
ment, and a spontaneous response to information fur-
nished one is not action pursuant to an agreement. See
Scott v. Greenville County, 716 F.2d 1409, 1424 (4th Cir.
1983); Messiha v. State, 583 N.W.2d 385, 387-88 (N.D. 1998).
  The danger of deterring free speech would be great if
the sequence of events that we have just described could
give rise to an inference of conspiracy. Even judges have
some rights of free speech. The premise of the Tierneys’
suit is that a complaint about sexual improprieties com-
mitted by a public school coach is a matter of sufficient
14                                      Nos. 01-2797, 01-3631

public interest to be protected by the First Amendment,
and if that is correct, which it is, cf. Brown v. Disciplinary
Committee, 97 F.3d 969, 973 (7th Cir. 1996); Dishnow v.
School District, 77 F.3d 194, 197 (7th Cir. 1996), the contest-
ing of that complaint must also be protected by the First
Amendment—at least prima facie, for of course the First
Amendment has not been interpreted to abolish defama-
tion law in its entirety. But while conceivably defamatory,
Judge Vahle’s letter was probably either privileged as
a communication made to enable the recipient to act
in the public interest, see, e.g., Turner v. Fletcher, 706
N.E.2d 514, 517 (Ill. App. 1999); Restatement (Second) of
Torts § 598(b) (1977), or as constitutionally protected
speech. Mr. Tierney—who appears to have been conduct-
ing a vendetta with the school administration—was prob-
ably what the cases call a “limited-purpose public figure,”
one who is as it were fair game but only in respect to
the particular controversy in which the person has “gone
public” with his ideas or opinions, Harris v. Quadracci,
48 F.3d 247, 252 (7th Cir. 1995); Underwager v. Salter, 22
F.3d 730, 734 (7th Cir. 1994); Reuber v. Food Chemical News,
Inc., 925 F.2d 703, 709-11 (4th Cir. 1991), so that to be al-
lowed by the First Amendment to obtain relief in a suit
against Judge Vahle for defamation he would have had
to prove that Vahle knew or was reckless in failing to
discover that the criticisms of Tierney in his letter were
untrue.
  And if for either reason (common law or constitutional
privilege) that we have suggested the letter was privi-
leged, the privilege must also defeat a defamation claim
dressed up in the language of conspiracy. To evade the
constitutional limitations on defamation suits by charging
the alleged defamer with participation in a conspiracy,
which is to say just by relabeling the tort, cannot be per-
mitted. Cf. Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 56
(1988); Dworkin v. Hustler Magazine, Inc., 668 F. Supp. 1408,
Nos. 01-2797, 01-3631                                    15

1420 (C.D. Cal. 1987). It is too easy a method of circum-
vention. The relabeling is particularly thin when the sub-
stantive tort is being relabeled as a conspiracy to commit
it. A newspaper article is not the product of a conspiracy
between the journalist who wrote it and the publisher of
the newspaper, so that both might be liable for the con-
sequences of the article if it was defamatory even though
if each were sued just for defamation rather than for con-
spiracy to defame both have a good defense under the
First Amendment. That would be a nonsensical result.
  So while there is no reason to believe that the school
district’s lawyer asked Vahle to write the high school
athletic director, if he did and if by doing so he were
deemed to have roped Vahle into a conspiracy, the deter-
rent effect on freedom of speech could be considerable.
What is more natural than for someone who believes that
a friend has been wrongly (indeed wrongfully) accused
of misconduct to speak out in his defense, which will
often involve attacking the friend’s critics?
  Vahle was properly dismissed from the suit, and like-
wise (as the plaintiffs concede) the Olsons; and there was
no abuse of discretion in requiring the plaintiffs to pay
Mrs. Olson’s attorneys’ fees for opposing their frivolous
claim against her.
                                                AFFIRMED.

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit

                   USCA-97-C-006—9-18-02